Order entered November 16, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-18-00567-CV

                            DARLENE C. AMRHEIN, Appellant

                                               V.

  ATTORNEY LENNIE F. BOLLINGER, AND WORMINTON & BOLLINGER LAW
                           FIRM, Appellees

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-02654-2017

                                           ORDER
       Before the Court is appellant’s November 6, 2018 “notice of court record received after

filed brief to be included for ‘good cause’ reasons.” Appellant seeks to have included “as

relevant to Appeal” a copy of the trial court’s September 28, 2018 “order sustaining court

reporter’s contest to plaintiff Darlene C. Amrhein’s ‘statement of inability to afford payment of

court costs or an appeal bond’ filed with County Court at Law No. 6.” Appellant asserts she

received the order October 30, 2018.

       We construe appellant’s notice as a request that a supplemental clerk’s record containing

a copy of the September 28th order be filed. We GRANT the request and ORDER Collin

County Clerk Stacey Kemp to file, no later than November 30, 2018, a supplemental clerk’s
record containing a copy of the order. On our own motion, we EXTEND the deadline for filing

appellant’s amended brief to December 10, 2018.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Kemp and the

parties.

                                                   /s/    DAVID EVANS
                                                          JUSTICE